                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                         DOCKET NO. 5:17-cv-00176-MOC-DSC

 SWIFT BEEF COMPANY,                                      )
                                                          )
                       Plaintiff,                         )
                                                          )
 Vs.                                                      )                ORDER
                                                          )
 ALEX LEE, INC.,                                          )
                                                          )
                      Defendant.                          )


       THIS MATTER is before the Court on the consent Motion for Judicial Settlement

Conference. Having considered the consent motion and reviewed the pleadings, and it appearing

that the Honorable David C. Keesler, United States Magistrate Judge, is available and has agreed

to conduct the Conference, the Court enters the following Order.

                                          ORDER

       IT IS, THEREFORE, ORDERED that the consent Motion for Judicial Settlement

Conference (#86) is GRANTED, and special reference of this matter is made to Judge Keesler for

the limited purpose of conducting a Judicial Settlement Conference. The parties are advised that

a briefing schedule and a conference setting will be provided by Judge Keesler.

       The Clerk of Court shall send a courtesy copy of this Order to Judge Keesler.



                                         Signed: March 11, 2019




                                               -1-
